United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-1468
                          ___________________________

                               Kevin David Pomerenke

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                   Cheryl Bird, c/o IRS; United States of America

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                           Submitted: September 23, 2014
                              Filed: October 2, 2014
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Kevin Pomerenke appeals the district court’s1 dismissal, for lack of jurisdiction,
of his complaint claiming that the Internal Revenue Service (IRS) violated the


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
Bankruptcy Act by garnishing his wages after his tax liabilities purportedly had been
discharged in prior bankruptcy proceedings. Upon careful de novo review, we
conclude that the district court properly dismissed the complaint, after appropriately
substituting the United States as the defendant in this action. See 26 U.S.C. § 7422(a)
(no suit shall be maintained in any court for recovery of internal revenue tax alleged
to have been erroneously or illegally assessed or collected until claim for refund or
credit has been duly filed with Secretary), and (f) (suit for recovery of IRS tax alleged
to have been erroneously or illegally collected, or any penalty claimed to have been
collected without authority, may be maintained only against the United States and not
against any of its officers or employees); see also Doe v. Nixon, 716 F.3d 1041, 1051
(8th Cir. 2013) (district court’s grant of motion to dismiss for lack of jurisdiction is
reviewed de novo).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-